In a proceeding to stay arbitration, the appeal is from a judgment of the Supreme Court, Suffolk County, entered March 9, 1978, which granted the application. Judgment affirmed, without costs or disbursements. Whether there was contact posed a pure question of fact, and we would not be warranted in overruling the court’s finding in that regard. With respect to the timeliness of the service of the notice of petition to stay arbitration, the law set forth in Matter of Empire Mut. Ins. Co. (Levy) (35 AD2d 916) is applicable although the case is somewhat distin*572guishable on the facts. Latham, J. P., Suozzi, Gulotta, Shapiro and Cohalan, JJ., concur.